DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because Figures 1-3 do not contain a label on the x-axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Warning

Applicant is advised that should claims 29-31 be found allowable, claims 43-46 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections

Claims 28-35, 40 and 43-46 are objected to because of the following informalities:  
claims 28-35 and 43-46: insert “of” after “ratio”;
claim 40, line 2: insert “a” before “taste-masking”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:



Claims 36, 37 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the “use” claims are not directed to a statutory class of invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 claims the “use” of the sweetening composition according to claim 27 without any active steps for practicing the “use.”  Therefore, it is unclear what is encompassed by claim 36.
Claims 37 and 40 similarly claim a “use” with no active method steps and are unclear for the same reasons as set forth above with regard to claim 36. 

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 38, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prakash et al. (US 2007/0275147).
Prakash et al. teach a sweetening composition comprising a synthetic sweetener that can be neohesperidin dihydrochalcone in combination with a sweet tasting improving carbohydrate that can be gamma-cyclodextrin [0794].  Therefore, based on these teachings in Prakash et al., one of ordinary skill would have at once envisaged a composition comprising neohesperidin dihydrochalcone in combination with gamma-cyclodextrin as claimed.
Alternatively, given that Prakash et al. disclose a sweetening composition comprising a synthetic sweetener in combination with a sweet taste improving carbohydrate, where the synthetic sweeteners include neohesperidin dihydrochalcone 
Regarding claim 38, where Prakash et al. teach or render obvious the sweetening composition as set forth above with regard to claim 27, Prakash et al. further teach a method of sweetening an ingestible composition comprising adding the sweetener compositions of their invention to ingestible products [0882].
Regarding claim 39, where Prakash et al. teach or render obvious the sweetening composition as set forth above with regard to claim 27, Prakash et al. further teach ingestible products comprising the sweetener composition [0883-0884].
Further regarding claim 40, given that Prakash et al. teach or render obvious a composition comprising neohesperidin dihydrochalcone and gamma-cyclodextrin as set forth above, Prakash et al. are considered to teach the “use” of a composition comprising neohesperidin dihydrochalcone and gamma-cyclodextrin as a taste masking agent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-37 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2007/0275147).
Regarding claims 28-35 and 43-46, Prakash et al. teach the weight ratios of synthetic sweetener (i.e., neohesperidin dihydrochalcone) to sweet tasting improving carbohydrate (i.e., gamma-cyclodextrin) ranging from 10:1 to 1:10, for example [0879].  These weight ratios taught by Prakash et al. provide for ratios that overlap the claimed molar ratios, based on the molar masses of NHDC and gamma-cyclodextrin reported on p. 39 lines 19-20 of the instant specification.  Given that both the prior art and the instant invention teach the combination of NHDC and gamma-cyclodextrin as a sweetening composition, the claimed ratios are not considered to provide an unexpected result as one of ordinary skill would have been able to have arrived at the ratios through no more than routine experimentation.
Regarding claims 36 and 37, Prakash et al. teach their sweetening composition to be used to sweeten ingestible products including foods and pharmaceuticals [0040].

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Boghani et al. (US 2011/0104329).
Regarding claims 40-42, Boghani et al. teach neohesperidin dihydrochalcone (NHDC) (i.e., sweetener potentiator) in combination with beta-cyclodextrin (e.g., Examples 1 and 5; [0298, 0308]).  This composition is then added to an ingestible product with an unpleasantly tasting substance (e.g., high intensity sweetener) (Example 6).  High intensity sweeteners are known to have unpleasant aftertastes [0006].  Therefore, based on the teachings of Boghani et al., it would have been obvious to have combined a neohesperidin dihydrochalcone with a beta-cyclodextrin and added to a composition comprising an unpleasantly tasting substance (i.e., high intensity sweetener) in order to improve the taste of the composition.  This would have required no more than routine experimentation, as Boghani et al. teach encapsulated NHDC in compositions that also comprise unpleasantly tasting substances.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791